El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Presentada en el Registro de la Propiedad de San Ger-mán cierta escritura de compraventa e hipoteca otorgada por •el tutor de una persona incapaz por razón de demencia y de ■otras personas menores de edad, el registrador la inscribió totalmente en cuanto a la compraventa y sólo en lo que res-pectaba a los menores en cuanto a la hipoteca. Fundó su ne-gativa así:
“PrimeRO: Porque la certificación librada por el Secretario de la Corte de Distrito del Distrito Judicial de Ponce de fecha once de julio del corriente año y. que se marca con la letra ‘A’ y la cual se *778acompaña como documento complementario a la predicba escritura, en esa certificación se inserta entre otras cosas, o sea el nornbra-Hijiento de tutor para Inés Mercado Torres recaído en la persona de Nicolás García Torres en cuyo carácter comparece en la mencionada escritura, sin que en la precitada resolución ni por ningún otro do-cumento se baya justificado ni se justifique que para llevar a efecto el nombramiento de tutor para la susodicha Inés Mercado, haya pre-cedido su declaración de incapacidad, requisito éste de suma impor-tancia e indispensable, a los fines de la ley, según lo determina la sección segunda del capítulo III, Título X, Libro I del vigente Có-digo Civil.
‘ ‘ SegüNdo : Porque si bien se hace constar en la certificación su-pradieha y en su parte dispositiva que se nombra tutor de la indi-cada Inés Mercado a Nicolás García Torres por estar aquélla inca-pacitada, este extremo de la incapacidad para que surta todos Ios-efectos legales por imperio de la ley, es necesario que por la Honorable Corte, se hubiese declarado expresamente la incapacidad de la Mercado en y por el procedimiento a que se alude el precepto legal antes indicado; de acuerdo con las disposiciones de la ley sobre la materia, D.P.R. tomo 30, página 758. Tomo 36, página 553. San Germán, noviembre seis de 1930.”
No conforme el tutor, interpuso el presente recursa gubernativo. Para resolverlo es necesario transcribir la sentencia de la corte, acompañada a la escritura otorgada por el tutor. Dice así:
“Por CUANTO, en el presente caso Rafael M. García, radicó bajo juramento una petición solicitando que la corte nombre un tutor a Inés Mercado Torres, previa declaración de incapacidad que en mo-ción aparte solicita el Fiscal del Distrito.
“Por cuanto, de la referida petición, así como de la prueba pre-sentada y admitida en la vista de este caso resulta que la mencionada Inés Mercado Torres forma parte de la Sucesión de Rafael Irizarri Irizarri, en que existen bienes y cuatro hijos menores de edad a quienes el finado les nombró como tutor a Nicolás García; que el referido tutor no ha podido actuar como tal porque los referidos me-nores tienen madre que aunque hace tiempo está demente, no había sido declarada oficialmente como incapaz;
“Por Cuanto, vista la moción del Fiscal del Distrito en la que expone que la referida Inés Mercado Torres está demente y no puede regir su persona y bienes; que las.personas llamadas a sucederle *779abintestato son menores de edad y que solicita que la corte la declare incapacitada;
“PoR CUANTO, las tínicas personas existentes a quienes por ley corresponde la tutela de la referida Inés Mercado Torres y que son sus hermanos Antonio y Cristina Mercado, han expresado bajo jura-mento que no les es posible aceptar dicha tutela y que para ello re-comiendan a Nicolás García o sea el mismo que el finado Sr. Irizarri designó a los menores hijos;
. “PoR Cuanto, de la prueba practicada aparece que los bienes que posee la mencionada sucesión ascienden a $1,800.00.
“Por tanto, la corte es de opinión que debe dictar y dicta una áentencia declarando que Inés Mercado Torres está incapacitada para regir su persona y bienes y nombra como tutor de la misma a Ni-colás García, quien deberá prestar una fianza de $300.00 para responder a la incapacitada de los daños y perjuicios que pudiera cau-sarle por razón de esta tutela.”
La ley aplicable está contenida en los artículos del Código-Civil Revisado que a continuación se transcriben:
“Artículo 250. — No se puede nombrar tutor a los locos, demen-tes y sordomudos mayores de edad, sin que preceda la declaración hecha por la corte de distrito de su domicilio, de que son incapaces para administrar sus bienes.
“Artículo 251. — Pueden solicitar esta declaración el cónyuge y los parientes del presunto incapaz que tengan derecho a suceder]© abintestato.
“Artículo 252. — El fiscal deberá pedirla:
“ ‘1. Cuando se trate de dementes furiosos.
“ ‘2. Cuando no exista ninguna de las personas mencionadas en el artículo precedente o cuando .no hicieren uso de la facultad que les concede.
“ ‘3. Cuando el cónyuge y los herederos del presunto incapaz sean menores o carezcan de la personalidad necesaria para compa-recer en juicio.
“ ‘En todos estos casos, la corte de distrito correspondiente nom-brará defensor al presunto incapaz que no quiera o no pueda defen-derse. En los demás, será defensor el fiscal.’
“Artículo 253. — Antes de declarar la incapacidad, la corte de-distrito oirá el dictamen de facultativos y las demás pruebas que-considere necesarias.
“Artículo 254. — La declaración de incapacidad deberá hacerse-*780sumariamente y mediante comparecencia verbal ante la corte de dis-trito. La que se refiere a sordomudos fijará la extensión y límites de la tutela según el grado de incapacidad de aquéllos.”
No iiay duda alguna que la declaración de incapacidad debe preceder al nombramiento de tutor. Como que el tutor se nombra a virtud de la incapacidad. Sin embargo esto no quiere decir que la corte que acaba de resolver sobre la in-capacidad no pueda inmediatamente decidir sobre el nombra-miento de tutor.
Lo normal es que se tramiten dos expedientes, uno sobre incapacidad y otro sobre tutela, pero tratándose de la misma corte no vemos por qué no pueda en la propia sentencia ha-cerse como se hizo en este caso, esto es, declarar la incapaci-dad y nombrar el tutor. Aunque sea de un instante, la pre-cedencia existe.
 La duda que surge y que nos lleva a la confirmación de la nota recurrida, es la de que si bien aparece de los por cuantos de la sentencia declarando la incapacidad y nombrando el tutor, que actuó el fiscal y que su moción fué vista, no consta que se hubiera seguido por completo el procedimiento de ley, nombrándose el defensor a la presunta incapaz y oyéndose el dictamen de facultativos, que exige el estatuto.
A fin de que se inscriban en el registro los títulos en la forma más perfecta que sea posible, quedando de tal modo protegidos los terceros con su sola inspección, debe demos-trarse con toda claridad en un caso como éste, que se ha se-guido el procedimiento de ley. Esta demostración pueden exigirla los registradores de acuerdo con la ley y la juris-prudencia, pues con ello no penetran en el campo peculiar y exclusivo reservado a los jueces, apreciando la justicia o in-justicia de sus resoluciones, sino que cumplen con la respon-sabilidad que les impone la misma Ley Hipotecaria en su ar-tículo 18, de calificar la legalidad de las escrituras y de los documentos expedidos por la autoridad judicial que se les *781presenten, y la capacidad de- las partes, por lo que resulte de los mismos documentos y escrituras, y a los solos efectos de admitir, suspender o negar la inscripción o anotación solici-tadas.

Debe confirmarse la nota.